IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-433-CV



STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

	APPELLANT

vs.



FRED MADEN AND BOBBIE MADEN, INDIVIDUALLY AND AS NEXT FRIENDS
FOR VERNON MADEN AND ALBERT MADEN,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 91-0455, HONORABLE JAMES R. MEYERS, JUDGE PRESIDING

 


PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Appellant's Motion
Filed:  October 6, 1993
Do Not Publish